DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 7-8, 10-11 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
  Claims 4, 7-8, 10-11 and 18 embrace or overlap two separate statutory classes of invention set forth in 35 U.S.C. 101 in a single claim.  A claim of this type is precluded by the express language of 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Each statutory class of claims must be considered independently on its own merits, see Ex parte Lyell (BdPatApp&Int) 17 USPQ2d 1548 Ex Parte Lyell.
Claim Rejections - 35 USC § 112
Claims 4, 7-8, 10-11 and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims are ambiguously constructed and indeterminate in scope because they purport to claim both a system and method.
Claim 6 recites “the top edge” in line 2, it is unclear if applicant is referring to the short top edges, long top edges or both short and long top edges. Claim 6 also recites the limitation “the natural repose angle of the feed” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
The phrase "a height above that which can be accessed by the pigs" in claim 7 is a relative term which renders the claim indefinite. The phrase "a height above that which can be accessed by the pigs" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites “the guide mouth through two side by side” in line 2, the limitation is unclear. Applicant may consider inserting –which—after through.
Claim 10 recites the limitation "the top" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the top edge” in line 16, it is unclear if applicant is referring to the short top edges, long top edges or both short and long top edges. Claim21 also recites the limitation “the natural repose angle of the feed” in line 18. There is insufficient antecedent basis for this limitation in the claim. 
Claims 9, 12-17 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser et al. (US 4660508 henceforth Kleinsasser) in view of Bodenstab et al. (US 7891317 henceforth Bodenstab).
Regarding claim 1, Kleinsasser teaches a feeder unit for pigs comprising an elongate trough (10) having a base (11) and a sidewall (12, 13) for receiving and containing feed and arranged such that the head of the animal can reach over an upper front edge of the sidewall to the base for eating the feed, a hopper (19) mounted over the trough for depositing feed downwardly (fig. 2); a feed dispensing control system at a bottom of the hopper so as to supply feed downwardly to make up feed taken by the pigs (shelf 31); said hopper including four upstanding side walls connected side edge to side edge to form a container for the feed material having a rectangular open top edge (col. 2, ll. 58-61) but fails to teach an open upper guide mouth above the top edge for locating a downspout of a feed supply system through which feed is supplied to the hopper; said hopper including two opposed planar inclined walls each extending along a top edge of a respective one of the side walls and extending upwardly and inwardly of the side wall of the hopper to a position at the open upper guide mouth; each inclined wall having a lower horizontal edge equal in length to the top edge of the respective side wall and an upper horizontal edge at the guide mouth. However, Bodenstab an open upper guide mouth (top opening 20) above a top edge (fig. 5); said hopper including two opposed planar inclined walls each extending along a top edge of a respective one of the side walls and extending upwardly and inwardly of the side wall of the hopper to a position at the open upper guide mouth; each inclined wall having a lower horizontal edge equal in length to the top edge of the respective side wall and an upper horizontal edge at the guide mouth (fig. 1 and 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kleinsasser feeder with the inclined walls as taught by Bodenstab to increase the Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, a downspout can be inserted into top opening 20.
Regarding claim 2, Kleinsasser as modified by Bodenstab teaches the invention substantially as claimed and Kleinsasser further teaches wherein the guide mouth comprises a circular opening into which the downspout can be inserted (fig. 5).  
Regarding claim 3, Kleinsasser as modified by Bodenstab teaches the invention substantially as claimed and Kleinsasser further teaches wherein the guide mouth comprises a hole in a rectangular plate into which the downspout can be inserted (fig. 5).  
Regarding claim 4, Kleinsasser as modified by Bodenstab teaches the invention substantially as claimed and Kleinsasser further teaches wherein the hopper is elongate with two long top edges and two short top edges and wherein said two inclined walls each extending upwardly from a respective long top edge (fig. 1 and 5).  
Regarding claim 7, Kleinsasser as modified by Bodenstab teaches the invention substantially as claimed and Kleinsasser further teaches wherein the guide mouth is located at a height above that which can be accessed by the pigs (inclined portions would be above hopper 19, fig.2,).  
Regarding claim 10, Kleinsasser as modified by Bodenstab teaches the invention substantially as claimed and Bodenstab further teaches wherein there is provided at 
Regarding claim 18, Kleinsasser as modified by Bodenstab teaches the invention substantially as claimed and Kleinsasser further teaches wherein the feed dispensing control system comprises an elongate shelf (shelf 31) which extends substantially along a full length of the trough and provides a substantially horizontal surface for receiving feed (fig. 1), said horizontal surface of said shelf being arranged at a height above and rearwardly of said front edge and separate from said trough such that any feed falling therefrom5 along the full length thereof can fall directly vertically downwardly into the trough and so as to allow access by the head of the animal to said shelf for direct feeding therefrom, and between said shelf and said front edge to said base (fig. 2).  
Regarding claim 21, Kleinsasser teaches a feeder unit for pigs comprising an elongate trough (10) having a base (11) and a sidewall (12, 13) for receiving and containing feed and arranged such that the head of the animal can reach over an upper front edge of the sidewall to the base for eating the feed, a hopper (19) mounted over the trough for depositing feed downwardly (fig. 2); a feed dispensing control system at a bottom of the hopper so as to supply feed downwardly to make up feed taken by the pigs (shelf 31); said hopper including four upstanding side walls connected side edge to side edge to form a container for the feed material having a rectangular open top edge (col. 2, ll. 58-61) and wherein the hopper is elongate with two long top edges and two short top edges (fig. 1) but fails to teach an open upper guide mouth above the top edge for locating a downspout of a feed supply system through which feed is supplied to the hopper; said hopper including two opposed inclined walls each extending along a top Ex parte Masham.
Claims 5-6, 8, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser in view of Bodenstab, as applied to claim 1 above, further in view of Winn (US 2056814).
Regarding claim 5, Kleinsasser as modified by Bodenstab teaches the invention substantially as claimed but fails to teach wherein the two short top edges are open or openable so that there is no fixed inclined wall at the short top edge. However, Winn teaches two short top edges are open or openable so that there is no fixed inclined wall at the short top edge (28 and 30, pg. 2, ll. 20-24, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kleinsasser feeder with the openable inclined walls as taught by Winn to allow the feeder to be easily cleaned.
Regarding claim 6, Kleinsasser as modified by Bodenstab and Winn teaches the invention substantially as claimed and Bodenstab further teaches wherein the height of the guide mouth from the top edge and the spacing of the guide mouth from the short top edge is arranged such that when filled to the guide mouth the natural repose angle of the feed prevents escape of the feed over the open top of the short top edges (col. 4, ll. 3-5).  
Regarding claim 8, Kleinsasser as modified by Bodenstab and Winn teaches the invention substantially as claimed but fails to teach wherein at least one of said inclined walls includes at least one location at which the wall can be opened to define an opening separate from the guide mouth through which a second downspout can be inserted.  However, Winn teaches inclined walls including at least one location at which the wall can be opened (28 and 30, pg. 2, ll. 20-24, fig. 1). It would have been obvious 
Regarding claim 11, Kleinsasser as modified by Bodenstab teaches the invention substantially as claimed Kleinsasser teaches wherein the hopper is elongate with two long top edges and two short top edges (fig. 1) and Bodenstab teaches wherein said two inclined walls each extend upwardly from a respective long top edge (fig. 1) but fails to teach wherein there is provided two openable cover plates each of which extends from a position at the guide mouth to a respective one of the short top edges. However, Winn teaches two openable cover plates each of which extends from a position at a guide mouth to a respective one of the short top edges (28 and 30, pg. 2, ll. 20-24, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kleinsasser feeder with the openable inclined walls as taught by Winn to allow the feeder to be easily cleaned.
Regarding claim 12, Kleinsasser as modified by Bodenstab and Winn teaches the invention substantially as claimed Winn further teaches wherein said at least one openable cover plate is movable by a worker (pg. 2, ll. 20-24). Regarding “for inspecting feed inside the hopper and for accessing an adjustment mechanism inside at least one of the short sides”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham
Regarding claim 20, Kleinsasser teaches a feeder unit for pigs comprising an elongate trough (10) having a base (11) and a sidewall (12, 13) for receiving and containing feed and arranged such that the head of the animal can reach over an upper front edge of the sidewall to the base for eating the feed, a hopper (19) mounted over the trough for depositing feed downwardly (fig. 2); a feed dispensing control system at a bottom of the hopper so as to supply feed downwardly to make up feed taken by the pigs (shelf 31); said hopper including four upstanding side walls connected side edge to side edge to form a container for the feed material having a rectangular open top edge (col. 2, ll. 58-61) and wherein the hopper is elongate with two long top edges and two short top edges (fig. 1) but fails to teach an open upper guide mouth above the top edge for locating a downspout of a feed supply system through which feed is supplied to the hopper; said hopper including two opposed inclined walls each extending along a top edge of a respective one of the side walls and extending upwardly and inwardly of the side wall of the hopper to a position at the open upper guide mouth; wherein said two inclined walls each extend upwardly from a respective long top edge; and wherein there is provided two openable cover plates each of which extends from a position at the guide mouth to a respective one of the short top edges.  However, Bodenstab an open upper guide mouth (top opening 20) above a top edge (fig. 5); said hopper including two opposed inclined walls each extending along a top edge of a respective one of the side walls and extending upwardly and inwardly of the side wall of the hopper to a position at the open upper guide mouth (fig. 1 and 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kleinsasser feeder with the inclined walls as taught by Bodenstab to increase the desired amount of feed Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, a downspout can be inserted into top opening 20.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser in view of Bodenstab and Winn, as applied to claim 8 above, further in view of McAdams et al.  (US 20170000083 henceforth McAdams).
Regarding claim 9, Kleinsasser as modified by Bodenstab and Winn teaches the invention substantially as claimed but fails to teach wherein said inclined wall includes two side by side openings separate from the guide mouth through two side by side downspouts can be inserted.  However, McAdams teaches two openings (top circular openings, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kleinsasser feeder with the two openings as taught by Winn to allow the feeder to be easily cleaned. Regarding “two side by side openings” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the openings side by side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this .
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser in view of Bodenstab, as applied to claim 1 above, further in view of Riner (US 1399716).
Regarding claim 13, Kleinsasser as modified by Bodenstab teaches the invention substantially as claimed but fails to teach wherein the openable cover plates are hinged at the top at the guide mouth. However, Riner teaches hinged (29) cover plates (26, 28, pg. 1, ll. 105-107). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kleinsasser feeder with the hinged inclined walls as taught by Riner to provide a secure connection and to allow the inclined walls to be easily opened and closed.
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser in view of Bodenstab and Riner, as applied to claim 13 above, further in view of Lydon (US 1695597).
Regarding claim 16, Kleinsasser as modified by Bodenstab and Riner teaches the invention substantially as claimed but fails to teach wherein the hinged cover plates include downturned side edges which extend over a side edge of the inclined walls to prevent penetration of water between the edge of the cover plate and the edge of the inclined wall.  However, Lydon teaches hinged cover plates including downturned side edges which extend over a side edge of an inclined walls to prevent penetration of water between the edge of the cover plate and the edge of the inclined wall (32, pg. 1, ll. 86-87, fig. 3). It would have been obvious to one having ordinary skill in the art at the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647